O’Donnell, J.,
dissenting.
{¶ 34} I respectfully dissent. In my view, the plain language of R.C. 2971.01(H)(1) compels the conclusion that a sexually-violent-predator specification can arise from a conviction for an underlying sexually violent offense included in the same indictment.
{¶ 35} A sexually violent predator is defined as “a person who has been convicted of * * * a sexually violent offense and is likely to engage in the future in one or more sexually violent offenses.” R.C. 2971.01(H)(1). Importantly, this statute does not refer to a person who has previously been convicted of a sexually violent offense. The majority, nonetheless, seems to add the word “previously” to this statute, which, I would point out, the General Assembly chose not to do. Thus, the plain language of the statute does not compel the majority’s conclusion that an offender must have had at least one prior sexually-violent-offense conviction to support a guilty finding on such a specification.
{¶ 36} Furthermore, as noted by the Ninth District Court of Appeals in State v. Haven, 9th Dist. No. 02CA0069, 2004-Ohio-2512, 2004 WL 1103957, this statute does not require proof of guilt for “more than one” sexually violent offense or proof of guilt of “two or more” sexually violent offenses. Rather, the statute simply defines a sexually violent predator as one who has been convicted of a sexually violent offense. A further indication of legislative intent is the use of the article “a” and the use of the word “offense” in the phrase “a sexually violent offense,” indicating a reference to a single offense as distinguishable from multiple offenses.
*114{¶ 37} In sharp contrast to the language of R.C. 2971.01(H)(1), other statutes do use the word “previously” to refer to instances where the legislature chose-to make a prior conviction a prerequisite to a finding of guilt. For example, under R.C. 2950.01(B), a habitual sex offender is defined as one who is convicted of or pleads guilty to a sexually oriented offense and “previously was convicted of or pleaded guilty to one or more sexually oriented offenses * * (Emphasis added.) Additionally, a repeat violent offender is defined as one who “has been convicted of’ an enumerated offense and “previously was convicted of’ an enumerated offense. (Emphasis added.) R.C. 2929.01(DD). Notably, similar language does not appear in R.C. 2971.01(H)(1). When statutory language is clear and unambiguous, we must enforce the statute as written, without deleting any language or adding any language. See Hubbard v. Canton City School Bd. of Edn., 97 Ohio St.3d 451, 2002-Ohio-6718, 780 N.E.2d 543, at ¶ 14; Spartan Chem. Co., Inc. v. Tracy (1995), 72 Ohio St.3d 200, 202, 648 N.E.2d 819; Dougherty v. Torrence (1982), 2 Ohio St.3d 69, 70, 2 OBR 625, 442 N.E.2d 1295; Bernardini v. Conneaut Area City School Dist. Bd. of Edn. (1979), 58 Ohio St.2d 1, 4, 12 O.O.3d 1, 387 N.E.2d 1222; Wheeling Steel Corp. v. Porterfield (1970), 24 Ohio St.2d 24, 28, 53 O.O.2d 13, 263 N.E.2d 249.
{¶ 38} Further, a comparison of the sexually-violent-predator specification with R.C. 2950.01(E) — the section defining a sexual predator — also demonstrates the General Assembly’s intent to use that specification for first-time sex offenders. An offender may be adjudicated a sexual predator if he or she “has been convicted of or pleaded guilty to committing a sexually oriented offense * * * and is likely to engage in the future in one or more sexually oriented offenses.” R.C. 2950.01(E)(1). In State v. Eppinger (2001), 91 Ohio St.3d 158, 743 N.E.2d 881, we stated that a sexual-predator classification could in some circumstances be predicated upon only one underlying offense, id. at 167, 743 N.E.2d 881, but remanded the case for additional evidence on the likelihood factor.
{¶ 39} The language used by the General Assembly in the sexually-violent-predator and sexual-predator statutes is virtually the same, and there is no persuasive reason to interpret such similar language one way for sexually violent predators and another way for sexual predators. Both statutes require the state to prove only that the offender has been convicted of a sexually violent or a sexually oriented offense and is likely to engage in one or more sexually violent or sexually oriented offenses in the future. In neither statute did the General Assembly use the term “previously” in defining any prerequisite for the application of a sexually-violent-predator specification or for adjudication as a sexual predator. As suggested above, these statutes are in sharp contrast with the definitions of a habitual sex offender or a repeat violent offender, which expressly require a previous conviction. R.C. 2950.01(B) and 2929.01(DD).
Charles S. Howland, Morrow County Prosecuting Attorney, and Gregory A. Perry, Assistant Attorney General and Special Assistant Morrow County Prosecutor, for appellant.
{¶ 40} In analyzing the sentencing provisions for a sexually violent predator, it appears that the General Assembly intended to allow the use of an underlying offense as the basis for the specification charged in the same indictment. The sentencing statute, R.C. 2971.03(A), distinguishes between offenders without previous convictions for sexually violent offenses and those with such previous convictions. It states that except in certain specific circumstances:
{¶ 41} “[T]he court shall impose a sentence upon a person who is convicted of or pleads guilty to a sexually violent offense and who also is convicted of or pleads guilty to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense as follows:
{¶ 42} “* * *
{¶ 43} “(3) Except as otherwise provided in division (A)(4) of this section, if the offense is an offense other than aggravated murder, murder, or an offense for which a term of life imprisonment may be imposed, it shall impose an indefinite prison term consisting of a minimum term fixed by the court from among the range of terms available as a definite term for the offense, but not less than two years, and a maximum term of life imprisonment.
{¶ 44} “(4) For any offense, if the offender previously has been convicted of or pleaded guilty to a sexually violent offense and also to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense, it shall impose upon the offender a term of life imprisonment without parole.”
{¶ 45} Thus, this statute distinguishes those offenders who have been convicted of their first sexually-violent-predator specification from those who have been previously convicted of a sexually violent offense, as evidenced by the differences in the penalties provided.
{¶ 46} The legislature inserted “previously” into R.C. 2971.03(A)(4), expressly demonstrating its intent to increase punishment for those who have been previously convicted of a sexually violent offense and a specification.
{¶ 47} In accordance with what I believe is the plain language of R.C. 2971.01(H)(1) and clear legislative intent, I respectfully dissent from the majority’s opinion that a conviction for a sexually-violent-predator specification may not be based on an offense charged in the same indictment as the specification. Accordingly, I would reverse the decision of the Fifth District Court of Appeals.
F.E. Sweeney and O’Connor, JJ., concur in the foregoing dissenting opinion.
David H. Bodiker, Ohio Public Defender, and Theresa G. Haire, Assistant Public Defender, for appellee.
William F. Shenck Jr., Greene County Prosecuting Attorney, and Cheri L. Stout, Assistant Prosecuting Attorney, urging reversal for amicus curiae, Ohio Prosecuting Attorneys Association.